Citation Nr: 1228361	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and P.R.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to October 1976, from April 2005 to September 2005, and from April 2006 to September 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 Travel Board hearing, and a transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a cervical spine disability.  He has asserted that a pre-existing cervical spine disability was permanently aggravated by his active military service.  

At his March 2011 Travel Board hearing, the Veteran indicated that he had served on active duty from April 2006 to September 2006.  It does not appear that any service treatment records from that period of active duty are associated with the Veteran's claims folder.  On remand, the RO should attempt to obtain any additional service treatment records.  The RO should document its attempts and if no additional records are available, a formal finding of unavailability should be placed of record.

At his Travel Board hearing, the Veteran also reported that he had filed a claim for disability benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).  If no SSA records are available, a formal finding of such should be placed of record.

Finally, at July 2006 VA psychological evaluation, the Veteran reported that he was pursuing a workers' compensation claim against a previous employer related to a motor vehicle accident in 2002, in which he apparently re-injured his neck.  On remand, the RO should attempt to obtain all the records, including all medical evaluations, associated with the Veteran's workers compensation claims from the appropriate state agency.  As the Veteran will likely need to provide a signed release, the RO should provide the Veteran with the appropriate authorization forms as well as specific notice of what additional development it will be undertaking and what steps the Veteran needs to take to assist that development, then give the Veteran a reasonable time to respond.  

Once this additional development has been accomplished and any additional evidence associated with the Veteran's claims file, the RO should schedule the Veteran for a new VA examination of his cervical spine.  This examination should be performed by a medical doctor.  The examiner is asked to opine whether there is clear and convincing evidence (obvious, manifest, un-debatable) that the Veteran had a cervical spine disability that pre-existed his periods of active military service and if so, whether there is clear and convincing evidence that this pre-existing disability was NOT permanently aggravated by service.  To show that a pre-existing disability was not aggravated by service, VA must show either that there was no increase in disability during service, or that any increase in disability was "due to the natural progression" of the condition.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any additional service treatment records from the period of active service from April 2006 to September 2006.  The RO should document its attempts and if no additional records are available, a formal finding of unavailability should be placed of record.

2.  The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If no SSA records are available, a formal finding of such should be placed of record.  

3. The RO should attempt to obtain all the records, including all medical evaluations, associated with the Veteran's workers compensation claims from the appropriate state agency.  As the Veteran will likely need to provide a signed release, the RO should provide the Veteran with the appropriate authorization forms as well as specific notice of what additional development it will be undertaking and what steps the Veteran needs to take to assist that development, then give the Veteran a reasonable time to respond.  

4. After all the additional evidence has been associated with the Veteran's claims file, to the extent available, then the RO should schedule the Veteran for a VA examination of his cervical spine disability.  This examination should be performed by a medical doctor.  


The VA examiner is asked to render an opinion as to whether there is clear and convincing evidence (obvious, manifest, un-debatable) that the Veteran had a cervical spine disability that pre-existed his periods of active military service and if so, whether there is clear and convincing evidence that this pre-existing disability was NOT permanently aggravated by service.  To show that a pre-existing disability was not aggravated by service, VA must show either that there was no increase in disability during service, or that any increase in disability was "due to the natural progression" of the condition.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

5.  Then, the RO should readjudicate the claim, and if it remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

